Title: From George Washington to Thomas Pinckney, 12 December 1793
From: Washington, George
To: Pinckney, Thomas


          
            Dear Sir,
            Philadelphia 12th Decr 1793
          
          You would oblige me by giving the letter & Roll herewith sent for Mr Young a safe,
            and as speedy a conveyance as you can, without saddling him with Postage.
          Although I believe the enclosd letter from Mr Keith Wray is little more than the child
            of imagination, I would notwithstanding, thank you for directing one of your domestics
            to enquire into the truth of the information which it contains.
          This letter will be handed to you by Mr Willm Morris, third Son of Mr Robt Morris, to
            whom for domestic occurances of a private nature, I shall refer you—those of another
            kind you will, of course receive from the Secretary of State.
          I pray you to offer my best respects, in which Mrs Washington joins to Mrs Pinckney
            & accept assurances of the sincere esteem & regd with which I am &ca
          
            Go: W——n
          
        